Opinion by
Oliver, C.J.
In accordance with stipulation of counsel .that the items marked “A” consist of parts of machine tools similar in all material respects to those the subject of Abstract 67391, the claim at 15 percent under the provision in paragraph 372, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for machine tools and parts was sustained. Other items marked “B,” stipulated to consist of talyrond apparatus and equipment the same as those involved in Abstract 64440, were held dutiable at 13% percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for metal parts of articles having as an essential feature an electrical element or device, as claimed.